DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to the applicant’s communication filed 05/19/2021.
Status of the claims:
Claims 4 – 9, 12, 13, 16, 18 – 22, 25, and 33 - 40 are pending in the application.
Claims 22, 33, 34, 35, 36, and 37 are amended.
Claims 38 – 40 are new.
Claims 1 – 3, 10, 11, 14 – 15, 17, 23, 24, and 26 - 32 are cancelled.
Claim Objections
Claim 36 objected to because of the following informalities:  Claim 36, line 10 reads “is substantially defines an interior space”, however the line should read “defines an interior space”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 38 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by McInnes (US 6558405 B1).
Regarding claim 38, McInnes discloses medical device comprising:
a support structure (strut assembly 24) that is collapsible (shown in collapsed position in Fig. 1) (column 5, lines 10 – 25 and Fig. 1), includes a plurality of struts (struts 24), and has a proximal end (see annotated Fig. 2), a distal end (see annotated Fig. 2), and an intermediate portion (see annotated Fig. 2) located therebetween, wherein at least one of the proximal end or the distal end (see annotated Fig. 2) defines a conical portion (see annotated Fig. 2) of the support structure (strut assembly 24) that tapers longitudinally away from the intermediate portion (see annotated Fig. 2); and
a flow media (filtering element 22) attached to the support structure (strut assembly 24), the flow media (filtering element 22) extends from the intermediate portion (see annotated Fig. 2) toward the conical portion (see annotated Fig. 2) such that the flow media (filtering element 22) is supported within the conical portion of the support structure (strut assembly 24).
Annotated Figure 2 of McInnes

    PNG
    media_image1.png
    442
    799
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 – 7, 8 – 9, 12, 13, 16, 21, 25, 35, and 39 – 40 are rejected under 35 U.S.C. 103 as being unpatentable over McInnes (US 6558405 B1), and further in view of Levinson (US 20030139764 A1) and Russel (US 20030130680 A1).
Regarding claim 33, McInnes discloses a medical device comprising:
a support structure (strut assembly 24) that is collapsible (shown in collapsed position in Fig. 1) (column 5, lines 10 – 25 and Fig. 1), includes a plurality of struts (struts 24), and has a proximal end (see annotated Fig. 2), a 
a flow media (filtering element 22) (column 5, lines 10 – 25 and Fig. 1) comprising a portion (see annotated Fig. 2) which flexibly (Examiner’s note: filtering element 22 is made up of polypropylene and polyester, which are flexible materials – column 7, lines 1 – 20) extends from the intermediate portion (see annotated Fig. 2) toward the proximal end or the distal end (see annotated Fig. 2) of the support structure according to flow direction (Examiner’s note: the filter is placed according to the flow direction, in that the filter is used to filter the blood flowing through it; further, the claim limitation does not require the flow media to be reversible relative to the intermediate portion, nor does the claim limitation require the flow media to be able to switch directions when the flow direction changes); and
a proximal capture feature (proximal collar 40) coupled to the proximal end (see annotated Fig. 2) of the support structure (strut assembly 24) and a distal capture feature (distal collar 42) coupled to the distal end (see annotated Fig. 2)  of the support structure (strut assembly 24), the proximal and distal capture features (collars 40 and 42) facilitating deployment of the medical device (filter 20) and capture of the medical device (filter 20) (column 5, lines 50 – 68), 
However, McInnes is silent regarding (i) wherein the flow media is attached to an inner surface of the support structure; and (ii)
As to (i), Levinson teaches, in the same field of endeavor, a radially expandable filter utilized during catheterization comprising a support structure (frame structure 6) (paragraph [0077]), a flow media (filter material 32), and wherein the filter media is attached to the inner surface of the support structure (frame structure 6) (paragraph [0077] and Fig. 6b). Levinson also teaches, wherein the flow media (filter material 32) is attached to the outer surface of the support structure. Therefore, the substitution of one known method of attachment (attaching the filter material to the outside of the support as taught in McInnes) for another (attaching the filter material to the inside of the support as taught in Levinson) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Levinson teaches that outside attachment is a suitable alternative to inner strut attachment to form a closed filtering system and the substitution attachment placement as taught in Levinson would have yielded predictable results, namely, a filtering device that would filter the vessel of embolic material. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
As to (ii), Russel teaches, in the same field of endeavor, a releasable and retrievable filter system placed down stream of an occlusion for the purpose of capturing embolic particulates that may be released during clinical procedures (solves same problem as the filter in McInnes); the filter (filter 10) further comprising distal and proximal capture features (distal and proximal ends 20 and 30) wherein at least one of 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the capture features of McInnes in view of Levinson to incorporate the spherical capture features of Russel as this is a well-known feature in the art and aids in the capture of the device.
It should be noted that in the modified device, the capture features are modified to be spherical, as taught by Russel, and remain hollow, as taught by McInnes, allowing for the guidewire to run through.
Annotated Figure 2 of McInnes

    PNG
    media_image1.png
    442
    799
    media_image1.png
    Greyscale


Regarding claim 5, the combination of McInnes, Levinson, and Russel teaches the device above, and McInnes further discloses wherein the flow media is configured to filter fluid flowing through a vessel (Examiner’s note: the filter filters out embolic material from the blood flowing through it - column 5, lines 10 – 25 and Fig. 1).
Regarding claim 6, the combination of McInnes, Levinson, and Russel teaches the device above, and McInnes further discloses wherein the flow media (filtering element 22) includes a first side (inner side) and a second side (outer side) and is attached to the support structure (strut assembly 24) such that either the first side or the second side of the flow media (filtering element 22) is adapted to filter fluid flowing through the flow media (filtering element 22) (Examiner’s note: both sides are adapted to filter fluid flowing through) (column 5, lines 10 – 25 and Fig. 1).
Regarding claim 7, the combination of McInnes, Levinson, and Russel teaches the device above, and McInnes further discloses wherein the flow media (filtering element 22) includes pores having an average size ranging between 100 and 500 micrometers (Examiner’s note: filtering member 22 is comprised of three layers, the intermediate layer 55 has an average pore size of 500 microns and layer 54 has an average pore size of 100 microns – column 6, lines 45 – 65) and a patency in the range of between 12 hours and 7 days (Examiner’s note: the patency is at least capable of being in this range given the similar pore size of the mesh).
Regarding claim 8, the combination of McInnes, Levinson, and Russel teaches the device above, and McInnes further discloses wherein the flow media (filtering element 22) is configured to occlude fluid flowing through a vessel (Examiner’s note: the 
Regarding claim 9, the combination of McInnes, Levinson, and Russel teaches the device above, and McInnes further discloses wherein the flow media includes pores having an average size of less than 100 micrometers and a patency configured to provide a gradual occlusion of a vessel (Examiner’s note: filtering member 22 is comprised of a single felt layer with a mean pore size of 50 to 200 microns – column 7, lines 1 – 20) and a patency configured to provide extended low flow occlusion of a vessel (Examiner’s note: the patency is at least capable of being in this range given the similar pore size of the mesh). 
However, the combination of McInnes, Levinson, and Russel does not explicitly disclose the pore size above. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the pore size of McInnes from 50 – 200 to less than 100 microns as applicant appears to have placed no criticality on the claimed range (see paragraph [0035] indicating that the pore size can be different sizes for different applications / implementations) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 12, the combination of McInnes, Levinson, and Russel teaches the device above, and McInnes further discloses wherein the flow media (filtering element 22) is formed from a polymeric material (column 6, lines 30 - 45).
Regarding claim 13, the combination of McInnes, Levinson, and Russel teaches the device above, and McInnes further discloses wherein the support structure (strut assembly 24) includes an inner lumen (flow path through strut assembly 24) and the flow media (filtering element 22) comprises a porous fabric (filtering element has pores) (column 6, lines 30 – 65) and is attached to the support structure such that it extends across the inner-lumen (Examiner’s note: the filtering element 22 extends across the perpendicular axis of the lumen).
Regarding claim 16, the combination of McInnes, Levinson, and Russel teaches the device above, and McInnes further discloses wherein the support structure (strut assembly 24) is formed from a cut tube (column 6, lines 3 - 11).
Regarding claim 21, the combination of McInnes, Levinson, and Russel teaches the device above, and McInnes further discloses the distal capture feature (collar 42 – modified by the capture features of Russel) comprising an aperture (shown in Fig. 3 - McInnes) allowing the distal capture feature to be arranged over a guidewire (guidewire 26) (Examiner’s note: as stated above, it should be understood that while the capture features of McInnes were modified to be spherical in view of the capture features of Russel, they still maintained the guidewire aperture of the original capture features of McInnes).
Regarding claim 25, the combination of McInnes, Levinson, and Russel teaches the device above, and the combination further teaches wherein the plurality of struts 
Regarding claim 35, McInnes discloses medical device (filter 20) (abstract) comprising:
a support structure (strut assembly 24) that is collapsible (shown in collapsed position in Fig. 1) (column 5, lines 10 – 25 and Fig. 1), includes a plurality of struts (struts 24), and has a proximal end (see annotated Fig. 2), a distal end (see annotated Fig. 2), and an intermediate portion (see annotated Fig. 2) located therebetween;
a flow media (filtering element 22) (column 5, lines 10 – 25 and Fig. 1) comprising a portion (see annotated Fig. 2) which flexibly extends (Examiner’s note: filtering element 22 is made up of polypropylene and polyester, which are flexible materials – column 7, lines 1 – 20) from the intermediate portion (see annotated Fig. 2) toward the proximal end or the distal end (see annotated Fig. 2) of the support structure according to flow direction (Examiner’s note: the filter is placed according to the flow direction, in that the filter is used to filter the blood flowing through it; further, the claim limitation does not require the flow media to be reversible relative to the intermediate portion, nor does the claim limitation require the flow media to be able to switch directions when the flow direction changes); and
a distal capture feature (distal collar 42) of the support structure (strut assembly 24), the distal capture feature (distal collar 42) facilitating antegrade deployment / capture of the medial device (filter 20) (Examiner’s note: the filter 20 is capable of being positioned such that either end is antegrade) (filter 20) (column 5, lines 50 – 68), 
However, McInnes is silent regarding (i) wherein the flow media is attached to an inner surface of the support structure; and (ii) wherein the distal capture features is substantially spherical. 
As to (i), Levinson teaches, in the same field of endeavor, a radially expandable filter utilized during catheterization comprising a support structure (frame structure 6) (paragraph [0077]), a flow media (filter material 32), and wherein the filter media is attached to the inner surface of the support structure (frame structure 6) (paragraph [0077] and Fig. 6b). Levinson also teaches, wherein the flow media (filter material 32) is attached to the outer surface of the support structure. Therefore, the substitution of one known method of attachment (attaching the filter material to the outside of the support as taught in McInnes) for another (attaching the filter material to the inside of the support as taught in Levinson) would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention since Levinson teaches that outside attachment is a suitable alternative to inner strut attachment to form a closed filtering system and the substitution attachment placement as taught in Levinson would have yielded predictable results, namely, a filtering device that would filter the vessel of embolic material. KSR 
As to (ii), Russel teaches, in the same field of endeavor, a releasable and retrievable filter system placed down stream of an occlusion for the purpose of capturing embolic particulates that may be released during clinical procedures (solves same problem as the filter in McInnes); the filter (filter 10) further comprising distal and proximal capture features (distal and proximal ends 20 and 30) wherein at least one of the capture features are spherical in shape (Examiner’s note: see Fig. 9D top row, further from the left). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the capture features of McInnes in view of Levinson to incorporate the spherical capture features of Russel as this is a well-known feature in the art and aids in the capture of the device.
It should be noted that in the modified device, the capture features are modified to be spherical, as taught by Russel, and remain hollow, as taught by McInnes, allowing for the guidewire to run through.
Regarding claim 39, the combination of McInnes, Levinson, and Russel teaches the device above, and the combination further teaches wherein at least one of the proximal end or the distal end (see annotated Fig. 2) defines a conical portion (see annotated Fig. 2) of the support structure (strut assembly 24) that tapers longitudinally away from the intermediate portion (see annotated Fig. 2).
Regarding claim 40, the combination of McInnes, Levinson, and Russel teaches the device above, and the combination further teaches wherein the flow media (filtering element 22) extends from the intermediate portion (see annotated Fig. 2) toward the conical portion (see annotated Fig. 2) such that the flow media (filtering element 22) is supported within the conical portion of the support structure (Examiners note: as stated above, the modified device is such that the filter element is attached to the inner surface of the support structure as taught by Levinson, thus the modified device comprises the flow media within the conical portion of the support structure).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McInnes (US 6558405 B1), Levinson (US 20030139764 A1), and Russel (US 20030130680 A1) as applied to claim 33 above, and further in view of Keegan (US 20140142609 A1).
Regarding claim 4, the combination of McInnes, Levinson, and Russel teaches the device of claim 33 above.
However, the combination of McInnes, Levinson, and Russel is silent regarding a snare.
As to the above, Keegan teaches, in the same field of endeavor, an embolic protection device (filter 850), wherein the filter system further comprises a snare 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of McInnes in view of Levinson and Russel to incorporate a snare catheter for the purpose of being able to capture the capture features, and the use of snares is well known in the art for capturing and releasing filters in the body.
Claims 34, 18 – 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over McInnes (US 6558405 B1), and further in view of Levinson (US 20030139764 A1), Russel (US 20030130680 A1), and Keegan (US 20140142609 A1).
Regarding claim 34, McInnes discloses a medical system (abstract) comprising: 
a medical device (filter 20) including:
a support structure (strut assembly 24) (column 5, lines 10 – 25), includes a plurality of struts (struts 24), having a first end (see annotated Fig. 2), a second end (see annotated Fig. 2), and an intermediate portion (see annotated Fig. 2) located therebetween;
a flow media (filtering element 22) and comprising a portion (see annotated Fig. 2) which flexibly (Examiner’s note: filtering element 22 is made up of polypropylene and polyester, which are flexible materials – column 7, lines 1 – 20)  from the intermediate portion (see annotated Fig. 2) toward the proximal end or the distal end (see annotated Fig. 2) of the support structure according to flow direction (Examiner’s note: the filter is placed according to the flow direction, in that the filter is used to filter the blood flowing through it; further, 
a proximal capture feature (proximal collar 40) coupled to the proximal end (see annotated Fig. 2) of the support structure (strut assembly 24) and a distal capture feature (distal collar 42) coupled to the distal end (see annotated Fig. 2)  of the support structure (strut assembly 24), the proximal and distal capture features (collars 40 and 42) facilitating deployment (column 5, lines 10 – 25) of the medical device (filter 20) and capture of the medical device,
a catheter (delivery sheath 18) configured to receive the medical device (filter 20) therein (column 5, lines 10 - 35 and Fig. 1);
However, McInnes is silent regarding (i) wherein the flow media is attached to an inner surface of the support structure; (ii) wherein at least one of the proximal and distal capture features is substantially spherical; and (iii) a snare. 
As to (i), Levinson teaches, in the same field of endeavor, a radially expandable filter utilized during catheterization comprising a support structure (frame structure 6) (paragraph [0077]), a flow media (filter material 32), and wherein the filter media is attached to the inner surface of the support structure (frame structure 6) (paragraph [0077] and Fig. 6b). Levinson also teaches, wherein the flow media (filter material 32) is attached to the outer surface of the support structure. Therefore, the substitution of one known method of attachment (attaching the filter material to the outside of the support as taught in McInnes) for another (attaching the filter material to the inside of the 
As to (ii), Russel teaches, in the same field of endeavor, a releasable and retrievable filter system placed down stream of an occlusion for the purpose of capturing embolic particulates that may be released during clinical procedures (solves same problem as the filter in McInnes); the filter (filter 10) further comprising distal and proximal capture features (distal and proximal ends 20 and 30) wherein at least one of the capture features are spherical in shape (Examiner’s note: see Fig. 9D top row, further from the left). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the capture features of McInnes in view of Levinson to incorporate the spherical capture features of Russel as this is a well-known feature in the art and aids in the capture of the device.
It should be noted that in the modified device, the capture features are modified to be spherical, as taught by Russel, and remain hollow, as taught by McInnes, allowing for the guidewire to run through.
As to (iii), Keegan teaches, in the same field of endeavor, an embolic protection device (filter 850), wherein the filter system further comprises a snare catheter with a loop (lasso 855) (paragraph [0642] and Fig. 211) for the purpose of capturing the filter, while the filter is on a guidewire.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of McInnes in view of Levinson and Russel to incorporate a snare catheter for the purpose of being able to capture the capture features, and the use of snares is well known in the art for capturing and releasing filters in the body.
Regarding claims 18 – 20 and 22, the combination of McInnes, Levinson, Russel, and Keegan teaches the device above, and McInnes further discloses [claim 18] further comprising a guidewire (guidewire 26), the medical device (filter 20) being received on the guidewire (guidewire 26) (column 5, lines 15 – 35 and Fig. 2); [claim 19] wherein the guidewire (guidewire 26) extends through at least one of the proximal and distal capture features (modified collars of McInnes in view of Russel) (column 5, lines 15 – 35 and Fig. 2); [claim 20] wherein at least one of the proximal and distal [claim 22] the proximal capture feature (modified collars of McInnes in view of Russel) comprising a lumen allowing the proximal capture feature (modified collars of McInnes in view of Russel) to be arranged over a guidewire (guidewire 26) (column 5, lines 15 – 35 and Fig. 2).
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over McInnes (US 6558405 B1), and further in view of Janardhan (US 2014/0260928 A1).
Regarding claim 36, McInnes discloses a medical system (abstract) comprising: 
a medical device (filter 20) including:
a support structure (strut assembly 24) (column 5, lines 10 – 25), includes a plurality of struts (struts 24), having a first end (see annotated Fig. 2), a second end (see annotated Fig. 2), and an intermediate portion (see annotated Fig. 2) located therebetween;
a flow media (filtering element 22)  attached to the support structure (strut assembly 24), the flow media (filtering element 22) being conical or dome shaped (see annotated Fig. 2) and reversibly extending from the intermediate portion toward the proximal end or the distal end of the support structure (strut assembly 24) (Examiner’s note: the filtering element 22 is capable to be reversed such that 
a first capture feature (proximal collar 40) at the first end of support (strut assembly 24) and a second capture feature (distal collar 42) at the second end of the support structure (strut assembly 24), the first and second capture features (collars 40 and 42) facilitating deployment (column 5, lines 10 – 25) of the medical device (filter 20) and capture of the medical device (filter 20) following deployment, wherein the first capture feature (proximal collar 40) is substantially defines an interior space (aperture of collar 40) (Fig. 1).
However, McInnes is silent regarding (i) a radiopaque marker enclosed within the first capture feature. 
As to (i), Janardhan teaches, in the same field of endeavor, a vascular occlude / filter, comprising capture features (neck portions) wherein the interior space of the first capture feature includes a radiopaque marker enclosed within the first capture feature (Examiner’s note: the filter of Janardhan teaches having enclosed portions, the necks of the filter, which are embedded with / enclose around a radiopaque marker – paragraph [0395], thus Janardhan teaches the concept of enclosing a radiopaque maker within an interior space of a capture feature).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of McInnes with embedded / enclosed radiopaque marker, as it is obvious in the art to have the marker be encompassed by a structure of the device for visualization of x-ray.
It should be noted that the combination made here is such that the hollow capture features of McInnes are embedded with the radiopaque marker of Janardhan.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over McInnes (US 6558405 B1), and further in view of Janardhan (US 2014/0260928 A1) and Keegan (US 20140142609 A1).
Regarding claim 37, McInnes discloses a medical system (abstract) comprising: 
a medical device (filter 20) including:
a support structure (strut assembly 24) (column 5, lines 10 – 25), includes a plurality of struts (struts 24), having a first end (see annotated Fig. 2), a second end (see annotated Fig. 2), and an intermediate portion (see annotated Fig. 2) located therebetween;
a flow media (filtering element 22)  attached to the support structure (strut assembly 24), the flow media (filtering element 22) being conical or dome shaped (see annotated Fig. 2) and reversibly extending from the intermediate portion toward the proximal end or the distal end of the support structure (strut assembly 24) (Examiner’s note: the filtering element 22 is capable to be reversed such that the filter is on the other side by reversing the device as a whole); and
a first capture feature (proximal collar 40) and a second capture feature (distal collar 42), the first and second capture features (collars 40 and 42) facilitating deployment (column 5, lines 10 – 25) of the medical device (filter 20) and capture of the medical device,
a catheter (delivery sheath 18) configured to receive the medical device (filter 20) therein (column 5, lines 10 - 35 and Fig. 1);
However, McInnes is silent regarding (i) a radiopaque marker enclosed within the first capture feature; and (ii) a snare. 
As to (i), Janardhan teaches, in the same field of endeavor, a vascular occlude / filter, comprising capture features (neck portions) wherein the interior space of the first capture feature includes a radiopaque marker enclosed within the first capture feature (Examiner’s note: the filter of Janardhan teaches having enclosed portions, the necks of the filter, which are embedded with / enclose around a radiopaque marker – paragraph [0395], thus Janardhan teaches the concept of enclosing a radiopaque maker within an interior space of a capture feature).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of McInnes with embedded / enclosed radiopaque marker, as it is obvious in the art to have the marker be encompassed by a structure of the device for visualization of x-ray.
It should be noted that the combination made here is such that the hollow capture features of McInnes are embedded with the radiopaque marker of Janardhan.
As to (ii), Keegan teaches, in the same field of endeavor, an embolic protection device (filter 850), wherein the filter system further comprises a snare catheter with a loop (lasso 855) (paragraph [0642] and Fig. 211) for the purpose of capturing the filter, while the filter is on a guidewire.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of McInnes in view Janardham .
Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 4 - 37 under Tafti have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of McInnes.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771